EXHIBIT 10.1

 

CERIDIAN CORPORATION

 

Personal and Confidential

 

Date:

 

March 23, 2005

 

 

 

To:

 

Robert H. Ewald

 

 

 

From:

 

Ronald L. Turner

 

 

 

Subject:

 

Mutual Termination Agreement

 

This Mutual Termination Agreement will confirm the agreement to mutually
terminate the employment relationship between Ceridian Corporation, on behalf of
itself and its subsidiaries, affiliates, directors, officers, successors,
assigns, and agents (“Ceridian”) and you.  In addition, and pursuant to
Ceridian’s Corporate Governance Policies and Guidelines, you immediately
tendered your resignation from the Ceridian Board of Directors effective January
10, 2005 and you have also resigned as an officer of the Corporation effective
January 10, 2005.

 


1.                                       TERMINATION OF EXECUTIVE EMPLOYMENT
AGREEMENT

Ceridian has given and you have received notice of termination of the Executive
Employment Agreement between you and Ceridian, dated July 21, 2003 (“Agreement”)
pursuant to paragraph 4.03(b) of the Agreement.  The Executive Employment
Agreement and other written or verbal agreements between Ceridian and you, if
any, are hereby terminated and, except as expressly provided for in this Mutual
Termination Agreement (including without limitation, paragraph 13 and 14
hereof), are of no further force or effect.

 


2.                                       NOTICE PAYMENT

Pursuant to paragraph 4.03(b) of the Agreement, commencing January 11, 2005, you
will be paid at your usual rate of your annual base salary and adder until your
termination date of April 1, 2005 (“Termination Date”).  Pursuant also to
paragraph 4.03(b) you will receive a lump sum payment of $44,999.99 subject to
appropriate withholding.  This represents payment of 26 days of base annual
salary, which is the remaining annual base salary to complete payments equal to
75 days worth of annual base salary.

 


3.                                       BASE SALARY PAYMENT

Pursuant to paragraph 4.03(b) of the Agreement, you will receive in a lump sum
payment equal to two years’ base salary ($900,000), subject to appropriate
withholding, which includes severance, if any, under the Ceridian Severance
Plan.  You will also receive in a lump sum, fifty thousand dollars ($50,000)
which is equal to two years of your annual perquisite supplemental cash adder,
which is also subject to withholding.  These payments are conditioned upon your
executing a release, attached as Exhibit A, releasing all claims against
Ceridian.

 

1

--------------------------------------------------------------------------------


 

These payments will be made within fifteen (15) days after the termination date
of    April 1, 2005.

 


4.                                       ANNUAL INCENTIVE BONUS

Pursuant to paragraph 4.03(b) of the Agreement, you will be eligible for
consideration by the Compensation and Human Resources Committee of the Board of
Directors on the same basis as any other executive for any 2004 bonus to which
you would be entitled under the applicable Ceridian annual bonus plan.  The
termination of the employment relationship in 2005 will have no effect in the
2004 bonus determination.

 


5.                                       OUTPLACEMENT/FINANCIAL PLANNING

Pursuant to paragraph 4.03(b) of the Agreement, Ceridian will credit you with up
to $20,000.00 of expenses toward you finding a new position, or for purchase of
equipment, or to receive financial and/or tax planning services.  Such expenses
may include suitable outplacement counseling services, Ceridian equipment such
as computers and scanners currently in use by you which you may retain as long
as you arrange for Ceridian to remove and return to Ceridian from such equipment
any confidential information, databases and customer lists.  In addition,
inclusive of the value of the aforementioned services and equipment, upon
submission of appropriate invoices, Ceridian will reimburse you for other
expenses such as tax advice or financial planning services.

 


6.                                       CERIDIAN STOCK OPTIONS

Stock Options and Restricted Stock awarded to you by Ceridian as an employee
which have not yet vested as of the Termination Date will be forfeited.  Options
which are vested as of the Termination Date must be exercised within ninety (90)
days of the Termination Date or they will be forfeited.  You will continue to be
subject to a company-imposed “Black Out” period and the ninety (90) days you
have to exercise options that are exercisable is inclusive of the blackout
period.  Restricted Shares, where the restrictions are lifted, are registered in
your name at the Bank of New York.

 

Awards granted under the Board of Directors Plan will be governed according to
the terms of that plan.  Outstanding options held by you will remain exercisable
until the expiration date of each such option only to the extent such options
were exercisable as of termination as a Director.

 

Attached as Exhibit B, is a letter from Colleen Dockendorf, Executive
Compensation, along with a spread sheet delineating option and restricted share
awards as an employee, and awards granted as a Director and the cost basis of
each grant.

 


7.                                       CERIDIAN SAVINGS AND INVESTMENT PLAN
(401(K))

Upon the Termination Date, if you are a participant, your active participation
in the Ceridian Saving and Investment Plan will cease and you will be eligible
to receive benefits in accordance with the terms and conditions of that Plan.

 

2

--------------------------------------------------------------------------------


 


8.                                       CERIDIAN DEFERRED COMPENSATION PLAN

Upon the Termination Date, if you are a participant, participation in the
Ceridian Deferred Compensation Plan will cease.  You will be eligible to receive
benefits in accordance with the terms and conditions of the Plan.

 

Please find attached Exhibit C, which reflects your Deferred Compensation Plan
statement as of 01/01/2005.  The 401(k) Restoration Match portion of your
account is eligible for distribution per the terms of the Plan.

 


9.                                       SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(SERP)

The Supplemental Executive Retirement Plan has a three-year vesting schedule. 
Funds in this Plan have not vested and will be forfeited.

 


10.                                 BENEFITS


A.                                       LONG TERM CARE INSURANCE

Pursuant to paragraph 4.06(b) of the Agreement, you will keep the current Long
Term Care Insurance contract provided to you and your spouse and Ceridian will
continue to pay the remaining premiums until the policy is fully paid.

 


B.                                      PERSONAL DAYS OFF

You will receive a lump sum payment of $36,350.47 on your Termination Date
representing all accrued personal days off, subject to applicable withholding.

 


C.                                       HEALTH AND DENTAL COVERAGE

The health and dental coverage in which you and any dependents are currently
enrolled terminates on the last day of the month during which the Termination
Date occurs.  You will be eligible to continue and/or participate in those
employee benefits generally available to employees in accordance with the
provision of the applicable benefit plans.

 


D.                                      LIFE INSURANCE

Life insurance coverage ends at midnight on the day you or your dependents
become ineligible for the coverage. Eligibility ends at midnight on the last day
of the month in which your termination date occurs. You may continue coverage
for up to 18 months on an after-tax basis.

 

When your coverage ends or at the end of the continuation period, you may
convert all or part of your current coverage to an individual whole life policy
without providing evidence of insurability.  You will have 31 days after the end
of your continuation period or when your coverage ends to elect conversion
coverage.

 


E.                                       OTHER INSURANCE

Business Travel Accident, Accidental Death and Dismemberment Insurance and
Short-Term and Long-Term Disability provided by Ceridian terminate at midnight
on the Termination Date.

 

3

--------------------------------------------------------------------------------


 


11.                                 OUTSTANDING OBLIGATIONS

You agree that you will satisfy all outstanding obligations associated with your
employment with Ceridian, including, but not limited to, return of any Ceridian
equipment (other than equipment credited under paragraph 5 above), outstanding
expense reports and travel advances, and the balance on your Ceridian credit
card, on or before execution of this Mutual Termination Agreement.

 


12.                                 PENDING AND THREATENED LITIGATION AND CLAIMS

Ceridian currently is involved in litigation commenced by or on behalf of
shareholders and other third parties and is currently subject to an SEC
investigation, and in the future, may become involved in other lawsuits or be
subjected to other claims (collectively, “Company Litigation”).  You may be
subpoenaed to give deposition testimony or to testify at trial in Company
Litigation.  It also may be to Ceridian’s benefit to have you work with Ceridian
in the defense of Company Litigation.  Further, it is possible that you could be
named as a party-defendant in future litigation involving Ceridian.  In view of
these circumstances, you and Ceridian agree as follows:

 


A.                                       COOPERATION

You will make yourself available upon request to confer with Ceridian’s senior
executive officers and lawyers at mutually convenient times and places during
regular business hours for reasonable amounts of time regarding Company
Litigation.

 


B.                                      INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES

Notwithstanding your separation from Ceridian’s employment and service as a
director, with respect to events that occurred during your tenure as a director
or an officer of Ceridian, you will be entitled, as a former director and
officer of Ceridian, to the same rights that are afforded to its directors and
senior executive officers now or in the future, to indemnification and
advancement of expenses pursuant to and as provided in the Indemnification
Agreement with you, in the charter documents of Ceridian and under applicable
law, and to coverage and a legal defense under any applicable general liability
and/or directors’ and officers’ liability insurance policies maintained by
Ceridian.

 


C.                                       COUNSEL

The provisions of this paragraph c are subject to eligibility for
indemnification and advancement of expenses under paragraph b above.  Ceridian
will provide legal counsel at its expense to represent you in Company
Litigation, which legal counsel may be the same legal counsel that is
representing Ceridian at the same time (“Company Counsel”).  In the unlikely
event that a conflict or adversity develops between you and Ceridian that would,
under Rule 1.7 of the Minnesota Rules of Professional Conduct, preclude the
continued representation of you by Company Counsel in Company Litigation, then
you will have the right to withdraw from the representation provided by Company
Counsel and to select your own legal counsel to continue to represent you in
Company Litigation, in which event Ceridian will reimburse you for the
attorneys’ fees and costs that are charged by your own legal counsel.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this paragraph, you have the right to
retain your own legal counsel, at your own expense, to represent you in Company
Litigation jointly with Company Counsel, or to represent you in any other legal
matters involving you and Ceridian.

 


13.                                 CONFIDENTIALITY, DISCLOSURE AND ASSIGNMENT

The terms and conditions of Article V of the Agreement, including without
limitation, paragraph 5.01, remain in full force and effect and are not altered
by this Mutual Termination Agreement.

 


14.                                 NON-COMPETITION/NON-RECRUITMENT AND
NON-DISPARAGEMENT

The terms and conditions of Article VI of the Agreement, including without
limitation paragraphs 6.02 and 6.04, remain in full force and effect and, are
not altered by this Mutual Termination Agreement.  You acknowledge that your
non-compete obligations to Ceridian Corporation protect its legitimate interests
and are reasonable.  During the Non-Compete Period, you must give Ceridian the
notice specified in paragraph 6.02(c) of the Agreement.  Ceridian will consider,
on a case by case basis, a limitation of your non-competition restrictions. 
Accordingly, during the Non-Compete Period, when you give the written notice
specified in paragraph 6.02(c) of the Agreement to one of Ceridian’s Executive
Officers, you may request in writing a limitation of your non-competition
restrictions, which request shall be considered and acted upon by Ceridian in
good faith within a reasonable time (but not more than 30 days) from its receipt
of your written notice to Ceridian, which request shall not be unreasonably
denied by Ceridian.  Your notice to Ceridian, and any request for a limitation
on your non-competition restrictions, must describe in detail the firm and the
employment or consulting services to be rendered or ownership interest to be
obtained, include a copy of any written offer of employment, engagement of
consulting services or intended ownership interest (with any proposed
compensation information redacted), and contain such other information as
necessary for Ceridian to evaluate the request and any actual or potential
competitive activities.  If you violate the provisions of this paragraph,
Ceridian shall have the right to seek and obtain injunctive relief and, without
in any way limiting Ceridian’s right to obtain injunctive relief, Ceridian shall
have in addition the right to otherwise enforce all of its rights and remedies,
in law and in equity.

 


15.                                 NO ADEQUATE REMEDY

We each agree that it is impossible to measure in money the damages which would
accrue to either of us by reason of a failure to perform any of the obligations
under this Mutual Termination Agreement or the Agreement and therefore
injunctive judicial relief, in court, is appropriate.  Therefore, if either
party shall institute any action or proceeding to enforce the provisions hereof,
such party against whom such action or proceeding is brought hereby waives the
claim or defense that such party has an adequate remedy at law.

 

5

--------------------------------------------------------------------------------


 


16.                                 SUCCESSORS AND ASSIGNS

This Mutual Termination Agreement shall be binding upon and inure to the benefit
of the successors and assigns of Ceridian, whether by way of merger,
consolidation, operation of law, assignment, purchase or other acquisition. 
This Agreement shall not be assignable by you.

 

If you should die before all the payments required to be made to you by Ceridian
by this Mutual Termination Agreement have been made, then all remaining payments
specified in such paragraphs shall be made by Ceridian to your wife, if she is
then living, or to your estate, if she is not living.

 


17.                                 GOVERNING LAW

This Agreement shall be governed and construed in accordance with the laws of
the State of Minnesota, without giving effect to the conflicts of law principles
thereof.

 


18.                                 ENTIRE AGREEMENT

No supplement, modification, or amendment of this Mutual Termination Agreement
shall be binding unless executed in writing by both you and Ceridian.  This
Mutual Termination Agreement constitutes the entire understanding between you
and Ceridian, and supersedes all prior discussions, representations, and
negotiations with respect to the matters herein relating to your termination.

 

 

CERIDIAN CORPORATION

 

 

By:

 

/s/ Gary M. Nelson

 

 

/s/ Robert H. Ewald

 

 

Gary M. Nelson

 

 

Robert H. Ewald

 

Its:

Executive Vice President, CAO, General

 

 

 

 

Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

As of March 25, 2005

 

Date:

As of March 24, 2005

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE

 

I, Robert H. Ewald, in consideration of the payments of $475,000 subject to
appropriate withholding, which includes compensation to which I would not be
otherwise entitled, do, except as specifically provided below, hereby fully and
completely release and waive any and all claims, complaints, causes of action or
demands of whatever kind which I have or may have against Ceridian Corporation,
its predecessors, successors, subsidiaries and affiliates and all past and
present members of the Board of Directors, officers, employees and agents of
those persons and companies (“Ceridian”) arising out of any actions, conduct,
decisions, behavior or events occurring up to the date of my execution of this
Release.

 

I understand and accept that this Release specifically covers but is not limited
to any and all claims, complaints, causes of action or demands which I have or
may have against the above-referenced released parties relating in any way to
the terms, conditions and circumstances of my employment up to the date of my
signature below, any form of employment discrimination prohibited under any
state’s human rights act, Title VII of the Federal Civil Rights Act of 1964 and
the Federal Age Discrimination in Employment Act.  I further understand that
this Release extends to but is not limited to all claims which I may have based
on statutory or common law claims for negligence or other breach of duty,
wrongful discharge, breach of contract, breach of any express or implied
promise, misrepresentation, fraud, retaliation, breach of public policy,
infliction of emotional distress, defamation, promissory estoppel, failure to
pay wages or any other theory, whether legal or equitable. Notwithstanding the
foregoing, I do not waive my rights to (i) enforce the performance by Ceridian
of its obligations under the Executive Employment Agreement between myself and
Ceridian (including, without limitation, the obligation to make the payments and
provide the benefits described in Article VII thereof if applicable), (ii) any
pension or other employee benefits payable pursuant to the terms of the
applicable plans of Ceridian or any affiliate, which benefits shall be paid or
provided in accordance with the terms of such plans or (iii) indemnification
from Ceridian with respect to my service with Ceridian, whether provided
pursuant to Ceridian’s bylaws or otherwise.

 

Nothing contained herein, however, shall be construed to prohibit me from filing
a charge with the Equal Employment Opportunity Commission, but my release
includes a release of my right to file a court action or to seek individual
remedies or damages in any Equal Employment Opportunity Commission-filed court
action, and my release of these rights shall apply with full force and effect to
any proceedings arising from or relating to such a charge.

 

I agree that my only remedy for any dispute I have about the enforceability of
this Release shall be to submit that dispute to final and binding arbitration in
accordance with the rules of the American Arbitration Association.  Ceridian and
I agree that I must send written notice of any claim to Ceridian by certified
mail, return receipt requested.  Written notice to Ceridian shall be sent to its
Secretary at 3311 East Old Shakopee Road, Minneapolis, MN 55425-1640.

 

I understand that I may rescind this Release if I do so in writing, delivered by
certified mail, return receipt requested, to Office of the General Counsel,
Ceridian Corporation, 3311 East Old Shakopee Road, Minneapolis, MN 55425-1640,
within fifteen (15) calendar days of the date of my signature below.  Upon the
expiration of fifteen (15) calendar days from the date indicated below, if I
have not rescinded this Release, then Ceridian Corporation shall promptly
deliver to

 

1

--------------------------------------------------------------------------------


 

me the above-referenced payment, subject to appropriate withholding, this
Release being contingent upon payment of that sum.

 

If sent by mail, the rescission must be:

 

•              Postmarked within the 15 calendar-day period;

•              Properly addressed to Ceridian; and

•              Sent by certified mail, return receipt requested.

 

By my signature below, I acknowledge that I fully understand and accept the
terms of this Release, and I represent and agree that my signature is freely,
voluntarily and knowingly given.  I have had 21 days in which to consider this
agreement.  By my signature below, I further acknowledge that I have been
provided a full opportunity to review and reflect on the terms of this Release
and to seek the advice of legal counsel of my choice, which advice I have been
encouraged to obtain.

 

If I do not execute this Release within 30 days after I receive it, the offer
Ceridian has made for a payment herein is null and void.

 

Date:

 

 

/s/ Robert H. Ewald

 

 

Robert H. Ewald

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[g60171keimage002.jpg]

Colleen Dockendorf

Director, Executive Compensation

 

Ceridian Corporation

3311 East Old Shakopee Road

Minneapolis, Minnesota  55425-1640

952/548-8012

 

February 15, 2005

 

Mr. Robert H. Ewald

8 Franklin Lane

Red Lodge, MT 59068

 

Dear Bo:

 

This letter explains how your equity compensation is affected by your
termination as a member of the Ceridian Board of Directors and your termination
as an employee.  Enclosed are two holdings summaries, separated based on those
earned as an employee and those earned as a board member.  They are separated
because you have different termination dates and different exercise rights, as
explained below.  Please note that all trading activity is subject to any
trading restrictions as noted below under the heading “Trading in Ceridian
Stock”.

 

Board of Director Equity Compensation

 

You terminated as a member of the Ceridian Board of Directors on January 11,
2005.  Note that all awards granted before March 30, 2001 have been converted as
a result of the spin-off of Arbitron.

 

•                  Stock Options – You have 24,161 options to purchase Ceridian
shares, all of which are vested.  You have the right to exercise these options
until they reach their expiration dates.

 

•                  Restricted Stock – Your initial grant upon joining the board
vested in 20% installments over 5 years, with the last installment on February
5, 2003.  You received stock certificates upon these vestings. In addition, you
received a stock certificate of Arbitron shares when it vested on January 27,
2004.

 

The remaining restricted stock grants totaling 5,869 vested when you terminated
as a member of the board on January 10, 2005.  These shares are held in book
entry in an account in your name at the Bank of New York.  The enclosed
spreadsheet includes the cost basis for each grant.

 

Employee Equity Compensation

 

•                  Stock Options – You have 88,934 exercisable stock options. 
You have the right to exercise these options up to 3 months following your
termination date.

 

1

--------------------------------------------------------------------------------


 

•                  Restricted Stock – You have 9,789 unrestricted shares of
Ceridian stock held in book entry in your name at the Bank of New York,
Ceridian’s transfer agent.  The balance of your restricted shares will forfeit
as of your termination date.  The per-share cost basis of each grant is included
on the enclosed spreadsheet.

 

Trading in Ceridian Stock

 

You are currently subject to a “black-out” period prohibiting you from
undertaking any transaction involving Ceridian stock.  We will notify you once
this black-out period has expired.  Under applicable securities laws and
Ceridian’s Code of Conduct, you may not buy or sell Ceridian securities at any
time when you have non-public information of a material nature about Ceridian;
you must wait until the information becomes publicly available.

 

If you have questions regarding any of the information in this letter, please
call me at 952.548.8012.

 

Sincerely,

 

/s/ Colleen Dockendorf

 

 

Colleen Dockendorf

Ceridian Corporation

 

 

Encl. Equity holdings

 

2

--------------------------------------------------------------------------------


 

LONG-TERM INCENTIVE PLANS

BO EWALD

 

Awards Granted As Member of Board of Directors

 

STOCK OPTION AWARDS

 

 

 

 

 

 

 

 

 

CURRENT

 

VALUE OF

 

 

 

 

 

 

 

 

 

 

 

SHARES

 

GRANT

 

GRANT

 

SHARES

 

EXERCISABLE

 

UNEXERCISABLE

 

VALUE OF

 

 

 

EXPIRE

 

 

 

GRANTED

 

DATE

 

PRICE

 

EXERCISABLE

 

SHARES (1)

 

SHARES

 

UNEXERCISABLE (1)

 

# EXERCISED

 

DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NQSO

 

5,387

 

5/22/1998

 

$

20.86

 

5,387

 

$

0

 

0

 

$

0

 

0

 

5/22/2008

 

NQSO

 

5,387

 

5/20/1999

 

$

26.31

 

5,387

 

$

0

 

0

 

$

0

 

0

 

5/20/2009

 

NQSO

 

5,387

 

5/25/2000

 

$

17.87

 

5,387

 

$

0

 

0

 

$

0

 

0

 

5/25/2010

 

NQSO

 

4,000

 

5/24/2001

 

$

20.42

 

4,000

 

$

0

 

0

 

$

0

 

0

 

5/24/2011

 

NQSO

 

4,000

 

5/22/2002

 

$

22.25

 

4,000

 

$

0

 

0

 

$

0

 

0

 

5/22/2012

 

Total

 

24,161

 

 

 

 

 

24,161

 

$

0

 

0

 

$

0

 

0

 

 

 

 

--------------------------------------------------------------------------------

(1)   Based on 2/09/05 closing price of $16.89

 

RESRICTED STOCK AWARDS

 

 

 

 

 

 

 

SHARES

 

PER SHARE

 

 

 

SHARES

 

GRANT

 

WITHOUT

 

COST

 

 

 

GRANTED

 

DATE

 

RESTRICTIONS

 

BASIS

 

 

 

 

 

 

 

 

 

 

 

RSP

 

746

 

1/4/1999

 

746

 

$

26.83

 

RSP

 

1,214

 

1/3/2000

 

1,214

 

$

16.38

 

RSP

 

1,240

 

1/2/2001

(2)

1,240

 

$

17.86

 

RSP

 

304

 

1/2/2001

(2)

304

 

$

14.59

 

RSP

 

1,377

 

1/2/2002

 

1,377

 

$

17.57

 

RSP

 

988

(3)

1/2/2003

 

988

 

$

15.17

 

Total

 

5,869

 

 

 

5,869

 

 

 

 

--------------------------------------------------------------------------------

(2)   Cost basis split based on pre-Arbitron and post-Arbitron spin-off prices

(3)   Originally granted 1,794; forfeited 806 on 7/21/03 when became an employee

 

--------------------------------------------------------------------------------


 

LONG-TERM INCENTIVE PLANS

BO EWALD

 

Awards Granted As An Employee

 

STOCK OPTION AWARDS

 

 

 

 

 

 

 

 

 

CURRENT

 

VALUE OF

 

 

 

 

 

 

 

 

 

 

 

SHARES

 

GRANT

 

GRANT

 

SHARES

 

EXERCISABLE

 

UNEXERCISABLE

 

VALUE OF

 

 

 

EXPIRE

 

 

 

GRANTED

 

DATE

 

PRICE

 

EXERCISABLE

 

SHARES (1)

 

SHARES

 

UNEXERCISABLE (1)

 

# EXERCISED

 

DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NQSO

 

166,650

 

7/23/2003

 

$

18.29

 

55,550

 

$

0

 

111,100

 

$

0

 

0

 

7/23/2008

 

NQSO

 

100,150

 

1/31/2004

 

$

20.56

 

33,384

 

$

0

 

66,766

 

$

0

 

0

 

1/31/2009

 

Total

 

266,800

 

 

 

 

 

88,934

 

$

0

 

177,866

 

$

0

 

0

 

 

 

 

--------------------------------------------------------------------------------

(1)   Based on 2/09/05 closing price of $16.89

 

RESRICTED STOCK AWARDS

 

 

 

 

 

 

 

SHARES

 

 

 

SHARES

 

PER SHARE

 

SHARES

 

 

 

SHARES

 

GRANT

 

WITH

 

SHARES

 

WITHHELD

 

COST

 

WITHOUT

 

 

 

GRANTED

 

DATE

 

RESTRICT

 

VESTED

 

FOR TAXES

 

BASIS

 

RESTRICTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RSP

 

27,785

 

7/23/2003

 

18,523

 

9,262

 

3,029

 

$

18.00

 

6,233

 

RSP

 

16,690

 

1/31/2004

 

11,126

 

5,564

 

2,008

 

$

17.70

 

3,556

 

Total

 

44,475

 

 

 

29,649

 

14,826

 

5,037

 

 

 

9,789

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[g60171keimage002.jpg]

Deferred Compensation Plan

Benefit Statement Prepared For

Robert H Ewald

 

for the Period Ending 01/10/2005

 

CURRENT BALANCE

 

 

 

Total

 

Beginning Balance on 12/01/2004

 

$

18,003.61

 

EE Contributions in period

 

$

0.00

 

ER Contributions in period

 

$

60,800.00

 

Distributions in period

 

$

0.00

 

Gain/Loss in period

 

$

(2,400.87

)

Forfeitures/Adjustments in period

 

$

0.00

 

 

 

 

 

Ending Balance on 01/10/2005

 

$

76,402.74

 

Vested Balance on 01/10/2005

 

$

14,225.22

 

 

SCHEDULED ANNUAL DEFERRALS

 

2004 Bonus Paid in 2005

 

0

%

2005 Bonus Paid in 2006

 

0

%

2005 Annual Base Salary Deferral

 

0

%

 

ACCOUNT SUMMARY

 

Plan Participation Date

 

12/31/2003

 

Years of Plan Participation

 

1.03

 

Current Retirement Income Benefit Election

 

 

 

Date of Last Allocation Change

 

12/15/2004

 

 

 

 

 

Employee Contributions Year to Date

 

$

0.00

 

Employer Contributions Year to Date

 

$

0.00

 

Distributions Year to Date

 

$

0.00

 

Forfeitures/Adjustments Year to Date

 

$

0.00

 

Gain/Loss Year to Date

 

$

(3,084.31

)

 

PRE-RETIREMENT SURVIVOR BENEFIT

 

Account Balance on 01/10/2005

 

$

76,402.74

 

2x(Employee Contributions to Date)

 

$

0.00

 

Total Survivor Benefit on 01/10/2005

 

$

76,402.74

 

 

If you have any questions, or if you would like to make any changes to your
account as permitted by the Plan, please contact USI Consulting Group at (800)
360-1588 or clientservices@usicg.com. Refer to the current Plan Summary for
details about the Plan.

 

1

--------------------------------------------------------------------------------


 

CERIDIAN

 

Deferred Compensation Plan

 

 

 

 

Fund Information for Robert H Ewald

 

Period Beginning:

 

12/01/2004

 

 

 

 

Period Ending:

 

01/10/2005

 

 

 

 

Ending Balance:

 

$76,402.74

 

Fund Name

 

Deferral
Allocation %

 

Beginning
Balance

 

Contributions

 

Transfers

 

Distributions

 

Gains/Losses

 

Forfeitures /
Adjustments

 

Closing
Balance

 

Restoration Match Account - pre 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fidelity VIP Overseas Portfolio: Service Shares

 

0

%

$

0.00

 

$

3,700.00

 

$

0.00

 

$

0.00

 

$

(127.69

)

$

0.00

 

$

3,572.31

 

Gartmore GVIT Small Cap Growth Fund: Class I

 

0

%

$

0.00

 

$

3,700.00

 

$

0.00

 

$

0.00

 

$

(178.98

)

$

0.00

 

$

3,521.02

 

Goldman Sachs VIT Mid Cap Value Fund

 

0

%

$

0.00

 

$

3,700.00

 

$

0.00

 

$

0.00

 

$

(123.89

)

$

0.00

 

$

3,576.11

 

T. Rowe Price Mid Cap Growth Portfolio: Class II

 

0

%

$

0.00

 

$

3,700.00

 

$

0.00

 

$

0.00

 

$

(144.22

)

$

0.00

 

$

3,555.78

 

Account Totals:

 

 

 

$

0.00

 

$

14,800.00

 

$

0.00

 

$

0.00

 

$

(574.78

)

$

0.00

 

$

14,225.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vested Balance:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

14,225.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Supplemental Match Account - pre 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fidelity VIP Overseas Portfolio: Service Shares

 

0

%

$

4,345.51

 

$

11,500.00

 

$

0.00

 

$

0.00

 

$

(393.65

)

$

0.00

 

$

15,451.86

 

Gartmore GVIT Small Cap Growth Fund: Class I

 

0

%

$

4,303.87

 

$

11,500.00

 

$

0.00

 

$

0.00

 

$

(576.57

)

$

0.00

 

$

15,227.30

 

Goldman Sachs VIT Mid Cap Value Fund

 

0

%

$

4,825.43

 

$

11,500.00

 

$

0.00

 

$

0.00

 

$

(381.58

)

$

0.00

 

$

15,943.85

 

T. Rowe Price Mid Cap Growth Portfolio: Class II

 

0

%

$

4,528.80

 

$

11,500.00

 

$

0.00

 

$

0.00

 

$

(474.29

)

$

0.00

 

$

15,554.51

 

Account Totals:

 

 

 

$

18,003.61

 

$

46,000.00

 

$

0.00

 

$

0.00

 

$

(1,826.09

)

$

0.00

 

$

62,177.52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vested Balance:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant Totals:

 

 

 

$

18,003.61

 

$

60,800.00

 

$

0.00

 

$

0.00

 

$

(2,400.87

)

$

0.00

 

$

76,402.74

 

 

If you have any questions, or if you would like to make any changes to your
account as permitted by the Plan, please contact USI Consulting Group at (800)
360-1588 or clientservices@usicg.com. Refer to the current Plan Summary for
details about the Plan.

 

2

--------------------------------------------------------------------------------